Citation Nr: 0101979	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-20 949	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from RO decisions dated in April 
1993 and January 1994 which denied claims for service 
connection for residuals of hepatitis and a body rash.  A 
Board hearing in Washington, DC was held in March 2000.  The 
Board remanded the case in May 2000 for further development, 
and the case was returned to the Board in December 2000.  

The present Board decision addresses the issue of service 
connection for a skin condition.  The issue of service 
connection for hepatitis will be addressed in the remand 
which follows this decision.  


FINDING OF FACT

A skin condition claimed as a body rash was not caused by any 
incident of service.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1954 to July 
1957.  The Board notes that the veteran's service medical 
records are unavailable; the National Personnel Record Center 
(NPRC) has reported that such records were apparently 
destroyed in the 1973 NPRC fire.  Morning reports from Fort 
Lawton dated in March 1956 and May 1956 show that the veteran 
was hospitalized during this period; however, additional 
information regarding his hospitalization, including 
particulars regarding the treatment or diagnosis, were not 
shown.  

The veteran filed his claim for service connection for 
hepatitis in November 1988.  

In a December 1988 statement in support of his claim, the 
veteran indicated that he had jaundice during service.  He 
stated that the doctors that treated him for his condition 
after service were deceased.  

VA medical records dated from January 1989 to August 1991 
generally reflect the veteran's self-reported history of 
hepatitis during service in 1955.  The records also show that 
dermatitis, tinea versicolor, and tinea cruris were 
diagnosed.  

In December 1993, the veteran filed a claim for service 
connection for a body rash.  

In a February 1994 statement in support of his claim, the 
veteran maintained that his hospitalizations in March 1956 
and May 1956 were due to hepatitis.  He stated that the 
service doctor told him that his kidneys and liver were 
affected by the hepatitis.  He related that his body rash was 
a side effect of hepatitis.  

VA medical records dated April 1995 to June 1996 show the 
veteran's reports of a history of hepatitis during service.  
Several records also note the veteran's history of alcohol 
dependence with hepatomegaly.  

A June 1995 VA medical record shows that the veteran was seen 
with complaints of a chronic rash which he related to 
hepatitis during service.  The diagnosis was tinea 
versicolor.  

A VA radiology report shows that the veteran underwent an 
abdominal sonography in June 1995.  The diagnostic impression 
revealed irregularity of the hepatic echotexture consistent 
with diffuse parenchymal disease such as chronic hepatitis or 
hepatic cirrhosis.  It was noted that clinical correlation 
was needed for a more precise assessment.  

A September 1995 VA medical record noted that the veteran 
reported a history of hepatitis during service and stomach 
pain through the years.  He took Tylenol and Zantac for pain.  
The diagnostic assessment included chronic dyspepsia.  It was 
noted that his chart showed hepatitis A and hepatitis B core 
antibodies.  The examiner related that such positively 
indicated a history of exposure to hepatitis A and B viruses 
with normal liver function tests.  The examiner also noted 
disagreement with the ultrasound diagnosis due to the poor 
diagnostic accuracy of the ultrasound for liver disease.  

VA medical records dated in June 1998 and December 1998 
reflect diagnoses which include tinea corpus, tinea pedis and 
tinea versicolor.  

During his March 2000 Board hearing, the veteran testified 
that he was diagnosed with hepatitis and yellow jaundice 
during service in 1956.  He said that both of the doctors who 
treated him after service were deceased.  He related that his 
symptoms included fatigue and bowel problems.  The veteran 
indicated that doctors told him that he had an enlarged liver 
and that he currently took medication for his condition.  He 
noted that his skin rash also began during active duty and he 
was treated with an ointment.  


II.  Analysis

The veteran claims service connection for a skin condition 
which he asserts was incurred during active duty.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As noted above, service medical records from the veteran's 
1954-1957 period of active duty are unavailable, reportedly 
having been destroyed in the 1973 fire at the NPRC.  The only 
secondary records concerning the veteran are morning reports 
dated in 1956 which show that the veteran was hospitalized 
without indicating the nature of the hospitalization.  The 
first post-service evidence of a skin condition, diagnosed as 
tinea cruris and tinea versicolor, was in January 1989, over 
30 years after active service.  Subsequent VA medical records 
show treatment for additional fungal infections, including 
tinea corpus, tinea pedis, and tinea versicolor.  

The gap of many years after service during which there was no 
medical evidence of a skin condition is probative evidence 
against the assertion that his current skin condition, 
including tinea corpus, tinea pedis and tinea versicolor, is 
related to service.  In this regard, the Board notes that 
there is no competent medical evidence of record which links 
a current skin condition to any incident of service.  
Moreover, the veteran's statements and testimony to the 
effect that his current skin condition is related to service 
do not constitute competent medical evidence on questions of 
diagnosis and etiology.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for a skin condition must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Given the circumstances of this case, the Board finds that 
rendering a decision on the claim is permissible, without any 
further assistance to the veteran, because there is no 
reasonable possibility that such assistance would aid him in 
the establishment of service connection for a skin condition.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

The Board notes that the RO determined that the claim for 
service connection for a skin condition was not well-grounded 
in the September 2000 supplemental statement of the case, 
while the Board is denying his claim "on the merits," in 
light of the recent amendment to 38 U.S.C.A. § 5107, noted 
above, which essentially eliminates the legal requirement to 
submit a well-grounded claim prior to adjudication on the 
merits.  That notwithstanding, the Board finds that the RO's 
actions are not prejudicial to the veteran, since, for the 
reasons noted above, the outcome is the same whether the 
claim is considered on the merits or under the now obsolete 
"well-grounded" analysis.  Thus, to remand this case to the 
RO for consideration of the now correct legal standard would 
be fruitless and, in light of the above discussion, would not 
result in a determination favorable to the veteran.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

Service connection for a skin condition is denied.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for hepatitis.  38 C.F.R. §§ 3.103, 3.159 
(2000).  Governing law provides that the VA Secretary shall 
assist a claimant in developing all facts pertinent to his 
claim, and shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

As noted previously, service medical records from his 1954 to 
1957 period of active duty are unavailable.  The veteran 
claims that he was hospitalized in 1956 for hepatitis.  In 
this regard, the Board notes that the only available 
secondary service records are morning reports which show that 
he was hospitalized in 1956; however, specific information 
regarding his treatment or diagnosis was not shown.  VA 
medical records consistently reflect the veteran's reported 
history of hepatitis during service.  In addition, some VA 
records note the veteran's history of alcohol dependence and 
hepatomegaly (enlarged liver).  A 1995 VA sonogram report 
reflects a diagnostic impression of chronic hepatitis or 
hepatic cirrhosis.  Moreover, a VA medical record from later 
in 1995 suggests positive indications of a history of 
hepatitis A and B viruses; however, linkage to service was 
not discussed.  Laboratory findings supporting the examiner's 
opinion were not included in the claims file.  The examiner 
also disputed the diagnostic accuracy of the 1995 sonogram 
report.  The Board notes that there is conflicting evidence 
regarding the existence of current hepatitis or residuals of 
hepatitis.  In addition, the medical evidence regarding 
causality is inconclusive.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:  

1.  The RO should obtain copies of all VA 
and non-VA medical records since service 
(which are not already on file) regarding 
hepatitis, including any laboratory tests 
related to the condition and associate 
them with the claims folder.  The RO 
should also ask the veteran to identify 
any sources of non-VA medical treatment, 
and the RO should obtain copies of the 
related medical records.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination by an 
appropriate specialist in order to 
determine whether the veteran currently 
has hepatitis.  If so, and based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should give a 
medical opinion, with adequate rationale, 
as to the likely type (Type A, B, C, 
etc.) and likely etiology of the 
veteran's current hepatitis, including 
whether it can be determined with any 
likelihood whether current hepatitis is 
related to an episode of hepatitis in 
service.  Any relevant diagnostic studies 
should be conducted, including tests for 
hepatitis and liver function tests.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  

3.  Thereafter, the RO should review the 
claim for service connection for 
hepatitis.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given the requisite opportunity 
to respond, before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

